UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7020



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALFRED CALDWELL, a/k/a Big Al,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:92-cr-00113; 2:07-cv-00249)


Submitted:   November 20, 2007         Decided:     November 29, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alfred Caldwell, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Alfred Caldwell seeks to appeal the district court’s

order      denying   his    28    U.S.C.      §    2255     (2000)    motion    as    an

unauthorized, successive motion.                  The order is not appealable

unless     a   circuit     justice     or    judge   issues     a     certificate    of

appealability.       28 U.S.C. § 2253(c)(1) (2000).                  A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”                28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the    district     court    is     debatable     or    wrong     and    that   any

dispositive procedural ruling by the district court is likewise

debatable.       Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).                We have independently reviewed the

record and conclude that Caldwell has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions        are   adequately    presented       in   the

materials      before    the     court      and   argument    would     not    aid   the

decisional process.



                                                                              DISMISSED




                                         - 2 -